The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
After conducting a complete search and consideration, claims 1-9 and 11-31 (Renumbered 1-30) are found to be allowable. Claims 1-9 and 11-31 are considered allowable since no prior art reference alone or combination of prior art references disclose or suggest the combination of limitations specified in the independent claims.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Applicant’s attorney Kris Rhu (Reg. No. 74,817) on October 7, 2021.
The application has been amended as follows (see claim(s) with “Currently Amended” prefix below): 
1.	(Previously Presented) A method of wireless communication performed by a wireless communication device, comprising:
performing a search space set mapping of a particular search space set of a plurality of search space sets in a slot,

wherein at least one of the slot-based control channel element limit or the slot-based blind decode limit would be exceeded with regard to a search space set mapping for a next search space set of the plurality of search space sets, and 
wherein each search space set, of the plurality of search space sets, includes a respective plurality of search space set occasions; and 
selecting occasion indices for mapping a random or pseudorandom permutated sequence of a subset of search space set occasions of the next search space set,
wherein the slot-based control channel element limit or the slot-based blind decode limit would not be exceeded based on a quantity of search space set occasions in the subset of search space set occasions being mapped; and
performing, based at least in part on selecting the occasion indices, a mapping or monitoring of the random or pseudorandom permutated sequence of the subset of search space set occasions in the slot.

2.	(Previously Presented) The method of claim 1, wherein the subset of search space set occasions includes one or more search space set occasions for a mini-slot and one or more search space set occasions for the slot.

3.	(Original) The method of claim 1, wherein the slot does not exceed at least one of the slot-based control channel element limit or the slot-based blind decode limit when the subset of search space set occasions is mapped in the slot. 

4.	(Previously Presented) The method of claim 1, wherein, if all search space set occasions of the next search space set were mapped in the slot, the slot would exceed at least one of the slot-based control channel element limit or the slot-based blind decode limit. 

5.	(Previously Presented) The method of claim 1, wherein the mapping of the random or pseudorandom permutated sequence of the subset of search space set occasions is based at least in part on a cyclic shift. 

6.	(Previously Presented) The method of claim 5, wherein the cyclic shift is configured to change after a configured number of slots. 

7.	(Previously Presented) The method of claim 1, wherein the mapping of the random or pseudorandom permutated sequence of the subset of search space set occasions is performed continuously based on a sequence of the occasion indices.

8.	(Previously Presented) The method of claim 1, wherein values of occasion indices of the subset of search space set occasions are interleaved before the mapping of the random or pseudorandom permutated sequence of the subset of search space set occasions is performed, and wherein the mapping of the random or pseudorandom permutated sequence of the subset of search space set occasions is in an order corresponding to the interleaved values. 

9.	(Previously Presented) The method of claim 1, wherein the mapping of the random or pseudorandom permutated sequence of the subset of search space set occasions is based at least in part on values of a sequence of occasion indices, and wherein the mapping of the random or pseudorandom permutated sequence of the subset of search space set occasions is performed based at least in part on a fixed interval. 

10.	(Canceled) 

11.	(Previously Presented) The method of claim 1, wherein the quantity of search space set occasions in the subset of search space set occasions is based at least in part on a configured number or a quantity of remaining control channel elements for the next search space set.

12.	(Previously Presented) The method of claim 1, wherein the mapping of the random or pseudorandom permutated sequence of the subset of search space set occasions is based at least in part on a nested search space structure, wherein a lower aggregation level search space set occasion is mapped within a higher aggregation level search space set occasion. 

13.	(Previously Presented) The method of claim 12, wherein the nested search space structure is indicated using radio resource control signaling. 

14.	(Previously Presented) The method of claim 12, wherein the nested search space structure is based at least in part on a type of the next search space set. 

15.	(Previously Presented) The method of claim 1, wherein a first control resource set, a first search space set, or a first candidate, associated with the subset of search space set occasions, that is associated with an ultra-reliable low-latency communication is mapped before a second control resource set, a second search space set, or a second candidate, associated with the plurality of search space sets, that is associated with enhanced mobile broadband. 

16.	(Currently Amended) A wireless communication device for wireless communication, comprising:
a memory; and
one or more processors coupled to the memory, the memory and the one or more processors configured to:
perform a search space set mapping of a particular search space set of a plurality of search space sets in a slot,
wherein a slot-based control channel element limit or a slot-based blind decode limit is not exceeded with regard to the search space set mapping of the particular search space set,
wherein at least one of the slot-based control channel element limit or the slot-based blind decode limit would be exceeded with regard to a search space set mapping for a next search space set of the plurality of search space sets, and 
wherein each search space set, of the plurality of search space sets, includes a respective plurality of search space set occasions; and 
select occasion indices for mapping a random or pseudorandom permutated sequence of a subset of search space set occasions of the next search space set,
wherein the slot-based control channel element limit or the slot-based blind decode limit would not be exceeded based on a quantity of search space set occasions in the subset of search space set occasions being mapped; and
perform, based at least in part on selecting the occasion indices, a mapping or monitoring of the random or pseudorandom permutated sequence of the subset of search space set occasions in the slot.

17.	(Original) The wireless communication device of claim 16, wherein the slot does not exceed at least one of the slot-based control channel element limit or the slot-based blind decode limit when the subset of search space set occasions is mapped in the slot.

18.	(Previously Presented) The wireless communication device of claim 16, wherein, if all search space set occasions of the next search space set were mapped in the slot, the slot would exceed at least one of the slot-based control channel element limit or the slot-based blind decode limit.

19.	(Previously Presented) The wireless communication device of claim 16, wherein the mapping of the random or pseudorandom permutated sequence of the subset of search space set occasions is based at least in part on a cyclic shift.

20.	(Previously Presented) The wireless communication device of claim 16, wherein the mapping of the random or pseudorandom permutated sequence of the subset of search space set occasions is performed continuously based on a sequence of the occasion indices.

21.	(Previously Presented) The wireless communication device of claim 16, wherein the mapping of the random or pseudorandom permutated sequence of the subset of search space set occasions is based at least in part on a nested search space structure, wherein a lower aggregation level search space set occasion is mapped within a higher aggregation level search space set occasion.

22.	(Previously Presented) The wireless communication device of claim 21, wherein the nested search space structure is based at least in part on a type of the next search space set.

23.	(Currently Amended) A non-transitory computer-readable medium storing one or more instructions for wireless communication, the one or more instructions comprising:
one or more instructions that, when executed by one or more processors of a wireless communication device, cause the wireless communication device to:
perform a search space set mapping of a particular search space set of a plurality of search space sets in a slot,
wherein a slot-based control channel element limit or a slot-based blind decode limit is not exceeded with regard to the search space set mapping of the particular search space set,
wherein at least one of the slot-based control channel element limit or the slot-based blind decode limit would be exceeded with regard to a search space set mapping for a next search space set of the plurality of search space sets, and 
wherein each search space set, of the plurality of search space sets, includes a respective plurality of search space set occasions; and 
select occasion indices for mapping a random or pseudorandom permutated sequence of a subset of search space set occasions of the next search space set,
wherein the slot-based control channel element limit or the slot-based blind decode limit would not be exceeded based on a quantity of search space set occasions in the subset of search space set occasions being mapped; and
perform, based at least in part on selecting the occasion indices, a mapping or monitoring of the random or pseudorandom permutated sequence of the subset of search space set occasions in the slot.

24.	(Original) The non-transitory computer-readable medium of claim 23, wherein the slot does not exceed at least one of the slot-based control channel element limit or the slot-based blind decode limit when the subset of search space set occasions is mapped in the slot.

25.	(Previously Presented) The non-transitory computer-readable medium of claim 23, wherein, if all search space set occasions of the next search space set were mapped in the slot, the slot would exceed at least one of the slot-based control channel element limit or the slot-based blind decode limit.

26.	(Previously Presented) The non-transitory computer-readable medium of claim 23, wherein the mapping of the random or pseudorandom permutated sequence of the subset of search space set occasions is based at least in part on a cyclic shift.

27.	(Currently Amended) An apparatus for wireless communication, comprising:
means for performing a search space set mapping of a particular search space set of a plurality of search space sets in a slot,
wherein a slot-based control channel element limit or a slot-based blind decode limit is not exceeded with regard to the search space set mapping of the particular search space set,
wherein at least one of the slot-based control channel element limit or the slot-based blind decode limit would be exceeded with regard to a search space set mapping for next search space set of the a plurality of search space sets, and 
wherein each search space set, of the plurality of search space sets, includes a respective plurality of search space set occasions; and 
means for selecting occasion indices for mapping a random or pseudorandom permutated sequence of a subset of search space set occasions of the next search space set,
wherein the slot-based control channel element limit or the slot-based blind decode limit would not be exceeded based on a quantity of search space set occasions in the subset of search space set occasions being mapped; and
means for performing, based at least in part on selecting the occasion indices, a mapping or monitoring of the random or pseudorandom permutated sequence of the subset of search space set occasions in the slot.

28.	(Original) The apparatus of claim 27, wherein the slot does not exceed at least one of the slot-based control channel element limit or the slot-based blind decode limit when the subset of search space set occasions is mapped in the slot.

29.	(Previously Presented) The apparatus of claim 27, wherein, if all search space set occasions of the next search space set were mapped in the slot, the slot would exceed at least one of the slot-based control channel element limit or the slot-based blind decode limit.

30.	(Previously Presented) The apparatus of claim 27, wherein the mapping of the random or pseudorandom permutated sequence of the subset of search space set occasions is based at least in part on a cyclic shift. 

31.	(Previously Presented) The wireless communication device of claim 19, wherein the cyclic shift is configured to change after a configured number of slots.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The combination of limitations involving a method performed by a wireless communication device; performing a search space set mapping of a particular search space set of a plurality of search space sets in a slot, wherein a slot-based control channel element limit or a slot-based blind decode limit is not exceeded with regard to the search space set mapping of the particular search space set, wherein at least one of the slot-based control channel element limit or the slot-based blind decode limit would be exceeded with regard to a search space set mapping for a next search space set of the plurality of search space sets, and wherein each search space set, of the plurality of search space sets, includes a respective plurality of search space set occasions; selecting occasion indices for mapping a random or pseudorandom permutated sequence of a subset of search space set occasions of the next search space set, wherein the slot-based control channel element limit or the slot-based blind decode limit would not be exceeded based on a quantity of search space set occasions in the subset of search space set occasions being mapped; and performing, based at least in part on selecting the occasion indices, a mapping or monitoring of the random or pseudorandom permutated sequence of the subset of search space set occasions in the slot.
The closest prior art of record Tiirola (US Patent Application Publication, 2019/0150073) and Shao (US Patent Application Publication, 2020/0382174), in combination, teaches a user equipment performing NR control channel (e.g., PDCCH) blind decodings based on predefined search space (set) priorities and/or rules; the predefined search space (set) priorities and/or rules may define the search space priority order according to one BD search space type (slot based); the UE identifying the monitoring occasions for which the BD capability (i.e., blind decoding limit) of the UE is exceeded, and wherein physical downlink control channel (PDCCH) blind search may be arranged by means of parallel search spaces or search space sets mapped to one or multiple control resource sets (CORESETs).  During a PDCCH blind search, a UE may be monitoring predefined control channel elements (CCEs), aggregated CCEs and/or downlink control information (DCI) sizes in predefined time instants, corresponding to configured monitoring occasions.  CCEs may be arranged within a predefined CORESET configured via higher layer signalling. Each CCE may include 6 REGs (e.g., 12 subcarriers within 1 OFDM symbol), and 1, 2 or 3 REG bundles. REG bundles may be mapped into the C33ORESET either using interleaved or non-interleaved mapping. The UE may assume that REG bundle defines the precoder granularity in frequency and time used by gNB when transmitting PDCCH (i.e., UE has CORESET information and resource mapping]).  However, the combination of Tiirola and Shao does not teach selecting occasion indices for mapping a random or pseudorandom permutated sequence of a subset of search space set occasions of the next search space set, wherein the slot-based control channel element limit or the slot-based blind decode limit would not be exceeded based on a quantity of search space set occasions in the subset of search space set occasions being mapped.  Therefore, the claims are allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIEM H NGUYEN whose telephone number is (408) 918-7636.  The examiner can normally be reached on Monday-Friday, 8:00AM-4:30PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on (571) 270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/L.H.N./
Examiner, Art Unit 2416   

/AJIT PATEL/Primary Examiner, Art Unit 2416